EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jan Tittel on 06/07/2021.

The application has been amended as follows: 

Claims 45-47 are rejoined. 

Claim 45 is amended to replace the phrase “the use of” with “introducing” and adding “into the cell” at the end of the claim following “claim 43).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The obviousness rejection is withdrawn in light of the convincing remarks and data concerning unexpected results. An additive effect of combining ts mutations would be seen as a greater change in expression levels but not necessarily in a decrease in temperature range where the change is observed. Thus, that a one degree change in temperature resulted in an extreme shift in expression level would be unexpected given the teachings in the art. No reference combined and of the claimed ts combinations to render it predictable or expected that the results of the invention would be obtained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632